Citation Nr: 0013401	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  96-24 510	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from September 1972 to July 
1975.  This appeal arises from a July 1995 rating decision, 
which denied rating in excess of 50 percent for the veteran's 
service-connected schizophrenia.  


REMAND

The Board of Veterans' Appeals (Board) finds that the 
veteran's claim for an increased rating for schizophrenia is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The claims folder contains voluminous clinical records, 
reflecting that the veteran has been hospitalized and treated 
for substance abuse and detoxification, as well as treatment 
for service-connected schizophrenia.  The veteran submitted 
his claim for an increased rating for service-connected 
schizophrenia in April 1995.  In a June 1998 statement, he 
indicated that he began receiving disability benefits for his 
service-connected schizophrenia from the Social Security 
Administration (SSA) in September 1996.  However, no records 
of a disability determination by the SSA or the medical 
records used in making a disability determination have been 
associated with the claims folder.  Given that the Court has 
determined that these records are relevant to the issue 
currently before the Board, we are bound by Court precedent 
to obtain them, despite the fact that the RO has already 
undertaken comprehensive development of the appellate record.  
See Masors v. Derwinski, 2 Vet. App. 181 (1992); and 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the claim is REMANDED to the RO for the 
following:  

1.  The RO should verify the veteran's 
report of having been awarded Social 
Security disability benefits by the 
Social Security Administration.  If 
verified, the RO should obtain from the 
Social Security Administration copies of 
all medical records upon which the 
decision awarding disability benefits was 
based.  All records obtained should be 
associated with the claims folder.  

2.  After the above referenced 
development is completed, the veteran 
should be accorded a VA psychiatric 
examination to determine the current 
severity of his service-connected 
schizophrenia.  All clinical findings 
should be reported in detail.  The 
examiner must review the claims folder, 
and a copy of this remand.  Following 
review of the foregoing records and a 
complete examination of the veteran, the 
examiner must express an opinion as to 
the degree of psychiatric impairment 
(social and industrial impairment) 
resulting from the service-connected 
psychosis.  In doing so, he should 
differentiate impairment due to the 
psychosis from impairment due to alcohol 
and other substance abuse.  

3.  The RO should review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed.  

4.  The RO should then review the claim 
for an increased rating for schizophrenia 
and determine whether it may be granted.  
If the claim remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



